In a proceeding pursuant to CPLR article 78, inter alia, to review the respondents’ denial of permission to petitioners to participate in a civil service promotional examination, petitioners appeal from a judgment of the Supreme Court, Westchester County, dated January 3,1979, which dismissed their petition. Judgment affirmed, with $50 costs and disbursements. Special Term was correct in dismissing the petition. It was served on or about October 27, 1978, more than four months after petitioners received notice, by a letter from respondents dated June 5, 1978, that their conditional admission to the competitive examination was disapproved. As respondents’ answer alleges, failure to commence this proceeding within four months of the notice rendered it untimely under CPLR 217 and clearly required a dismissal of the petition (see Matter of Meliti v Nyquist, 41 NY2d 183). Accordingly, it becomes unnecessary to reach petitioners’ other contentions. Damiani, J. P., Mangano, O’Connor and Weinstein, JJ., concur.